Exhibit 10.3

 
ACTION BY WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
GAWK INCORPORATED


The undersigned, being the sole directors of Gawk Incorporated, a Nevada
corporation (the “Corporation”), hereby consents to and adopts the following
resolutions pursuant to the provisions of Nevada Statutes.


WHEREAS, the Board of Directors of the Corporation accepts the resignation of
Scott Kettle as CEO, President and Director and appoints Scott Kettle as Chief
Information Officer;


WHEREAS, the Board of Directors of the Corporation appoints Mars Callahan as
CEO, President and Director;


WHEREAS, the Board of Directors of the Corporation appoints Ryan Wyler as Chief
Technology Officer;
 
Based on motions duly made and seconded, the following Resolutions were
approved:


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Corporation
accepts the resignation of Scott Kettle as CEO, President and Director and
appoints Scott Kettle as Chief Information Officer;


RESOLVED FURTHER, that the Board of Directors of the Corporation appoints Mars
Callahan as CEO, President and Director;


RESOLVED FURTHER, that the Board of Directors of the Corporation appoints Ryan
Wyler as Chief Technology Officer;


RESOLVED FURTHER, that the officers of the Corporation, acting singly, for and
on behalf of the Corporation, are hereby authorized to execute any and all
documents and perform any and all acts that they, in their sole discretion, deem
necessary or appropriate to affect the aforesaid Resolutions.


IN WITNESS WHEREOF, the undersigned Directors of the Corporation do hereby
execute this Consent to Action to be effective as of December 31, 2013
 
 
   
[sign1.jpg]
 
 
   
Director
 
 
   
 
        [sign2.jpg]        
Director
           